EXHIBIT 33
    Additional Certificate (17 U.S.C. 706)
Certificate of Registration
                         This Certificat e issued under the seal of the Copyrigh t
                         Office in accordan ce with title 17, United States Code,
                         attests that registrati on has been made for the work
                         identified below. The informati on on this certificate has
                         been made a part of the Copyrigh t Office records.
                                                                                          Registrat ion Number

                                                                                         TXu 1-993-773
                                                                                         Effective Date of Registrat ion:
                                                                                         May 18,2016
                         United States Register of Copyrigh ts and Director




         Title

                               Title of Work:    Betty, Inc. Presentation

                               Content Title:    Belly, Inc. Presentation Deck 1

                                                 Betty, fnc. Presentation Deck 2


         Completion/Publication
                         Year of C ompletion :   20 15

         Author

                           •       Author:       Betty, Inc.
                           Author Crentcd:       text of storyline
                        Work made for hire:      Yes
                                Citizen of:      United States

        Copyright Claimant

                        C opyright Claimant :    Betty, Inc.
                                                 140 Corporate Drive, Trumbull , CT, 06611, United States

        Limitation of copyright claim

           Material excluded from this claim:    photograph(s). artwork, Pepsi name and logo

             New material included in claim:     text of storyline

        Certification

                                       Name:     Marlene B. Bartolo
                                        Date:    May 18,2016


                           Correspo ndence:      Yes




                                                                                                                    Page I of I




                                                         EXHIBIT

                                                                                                                            PEPSI0000150
                      Registration #:   TXuOO 1993773
                   Service Request#:    1-3437127431




Bartolo Law Group, P.C.
Marlene B. Bartolo
57 Danbury Road
Suite 103
Wilton, CT 06897




                                                        PEPSI0000151
  ~·-·-·---------            -




                                                                    Office
                                                              nifed Staiei


                                  that the attached color photocopies are a true
                               entitled BETTY, INC. PRESENTAT ION
                       right Office with claim of copyright registered under


        THIS IS TO CERTIFY ALSO, that due to the nature of the work
       ted, the attached color photocopies are the best poss ible electros tatic
positive prints available.

        THIS IS TO CERTIFY FURTHER, that deposits s ubmitted
electronically bear no identifYing marks.

       IN WITNESS WHEREOF, the seal of this Office is affixed hereto on
August 8, 20 16.


                         Maria A. Pallante
                         United States Register or Copyrights and Director




                                    Copyright Specialist
                                         h and Certification Section
                                  Public Records and Repositories



Use of this materia
seq.




                                                                                   PEPSI0000152
PEPSI0000153
There is no one correct way to experience joy. It's different for everyone and that should
be celebrated.

The spot starts outside a giant Brooklyn(like) warehouse. We're given the camera per-
spective of someone walking in. Outside the door, a man plays an acoustic guitar singing
an acoustic rendition of the Joy of Pepsi. As we enter the warehouse the genres start to
change and unfold while the song remains the same and continues in the spot the acous-
tic singer left off. We travel through various rooms where we experience the song in differ-
ent genres. As each genre changes so does the fashion, clothes, and vibe of the room.

Rock•Rap•Jazz/Swing•Ciassicai•Metal•etc

Think for reference going from a metal interpretation of the Joy of Pepsi to a lone singer
with an Adele like quality with a single beam of light shining on her. Think of going from
rock an upright bass plucking out the "ba ba ba ba ba"

The spot ends walking out the other side of the warehouse where a doo wop/acapella
crew is standing around a fire lit in a trash can.

V/0 or title: Joy takes all kinds. Pepsi.




                                                                                     PEPSI0000154
Considerables:
Doesn't have to be a walkthrough of the warehouse. Can be achieved on one stage while
making clean cuts from genre to genre.
Can be a single powerful performer Celeb or Not who pulls off all renditions
Can incorporate quick changes (wardrobe the way magicians accomplish quick chang-
es ... one dress comes off, another is underneath ready to go)
Crowdsource renditions of Joy of Pepsi as contests on social media




                                                                               PEPSIOOOO 155
Tells the story of 3 age groups-capturing moments of pure shared joy through 3
generations of today.
-The very young (12-14) Theme: First love
-core audience (20-28) Theme: Comraderie/Friendship
-elderly (65-75) Young at heart
Set to Nicki Minaj's "The Night is Still Young."
Stories are told in a .non linear fashion and through quick montages. 10 second per story.
Easter eggs that tie each story together showing the events are happening concurrently.

Youth- A very tastefully done, innocently treated spin the Pepsi bottle where boy gets kissed on cheek
left with stars in his eyes with joy. Think a picnic table at night with a group of kids sitting around under
red and blue bulbs illuminating the yard and an empty Pepsi bottle in the middle.

Elderly- Staying up all night till sunrise. Driving in a convertible. They light off fireworks/roman candles
in Pepsi cans and bottles on a beach. Fireworks are red and blue. When we cut back to the youth, a
firework goes off in the background .

Core audience- Group of friends at bar/nightclub. One guy buys a random girl a Pepsi. While ap-
proaching her, his best friend "pants" him to reveal cartoon underwear. She pulls up her underwear a
bit or reveals a tee shirt that has the exact same cartoon on hers. Neon bar decor is blue and red.

End on 3 key close up slow mo shots: The look on the boys face.
The elderly woman with head out the car window or standing up in a convertible at night with wind in
her hair and soft neon glow on her face.
Thn   t   '"",..'"'P"'\t .."'ll""'hl" 1,, •-h+nr "f.'"'"''" ,...f. thn ,...,..,,.,...   +,..,...,"""




                                                                                                       PEPSI0000156
Key lines in the song
"The night is still young, and so are we."
"Live in the present that gift is for the gifted."
"Aim for the stars, make mistakes though."
"How dare we sit quietly, and watch the world pass us bye."




                                                              PEPSI0000157
Spot starts with a group of young friends hiking through a jungle. They come up to
the side of cliff overlooking an amazing waterfall pouring out endless Pepsi.

Friend #1: (Purposefully stupid sounding) We found it! The Pepsi Waterfall of Joy.
Friend#2: (Purposefully stupid sounding) Only great things happen here!

They run up to the cliff side to fill up their bottles.

Friend #3 runs up, slips on moss, does a backflip and proceeds to fall down into the
water below, a 100 foot fall (maybe through a cloud) belly flop for the ages. We see him fall in a profile
view and make the loudest smack ever.

A turtle on the lagoon floor gasps an inhale in horror "hggghhhh"
Zoom up to the friends who gasp an inhale in horror "hughhhhh"
Zoom up to an eagle who gasps an inhale in horror "hghhhhhh"
Zoom up to aliens on a ship who gasp an inhale in horror "hghhhh"
Zoom up to God who gasps an inhale in horror "hghhhhh"

Friend #3 pops up unharmed with a huge smiley face (rainbow?) mark on his
                                               That felt amazing"
stomach and chest. "That was so refreshing! Or W

Quick cuts of giant relief exhales starting from God and zooming all the way back to
the turtle. The collective exhale makes a gust of wind that blows the trees bent
sideways.

Bellv Floo auv looks around at wind oust: Nice breeze. Takes a swia




                                                                                                        PEPSI00001 58
Virtually identical execution as Flop Joy except we use a group of former NFL player friends who are in
search of the fountain of youth and end up finding the Pepsi Waterfall of Joy.

Think John Elway, Emmit Smith, Joe Namath, Joe Montana etc.

Consider CGI-ing or utilizing old footage of one star to bring him back to youth when he
falls in the waterfall.




                                                                                                    PEP$100001 59
The spot follows a celebrity
notorious for not showing joy
in front of cameras,Kanye
West.

Kanye has gone to extreme
measures to not smile when
on camera wherever he is -
basketball games, red car-
pets , fashion shows etc. But
in our spot, when a Pepsi
comes along , he can 't help
but let out an impossibly
large smile. So large it is ri-
diculous. Achieved via pros-
thetic makeup or CGI.




                                  PEPSI0000160
We see Kanye at a basketball game on the sidelines. The camera catches him and he
gives his signature too serious to smile look. His song "Power" is playing in the spot. A
vendor hands him a pepsi- "Why do birds suddenly appear" lntrupts "Power"
A ginormous smile comes over his face and is projected on the jumbotron.

We see him at a fashion show. (same song device. maybe with different songs)
An usher hands him a Pepsi- Ridiculous smile
We see him on the red carpet, an assistant hands him a Pepsi- huge smile for
paparazzi (same song device. maybe with different songs).

We finish with him finishing his Pepsi, going back to his super serious self but then crack-
ing a real , authenitc (not impossibly large) smile. End Card: The Joy of Pepsi




                                                                                     PEPSI0000161
PEPSI0000162
Works both with and without tie in with halftime show.

4 guys are sitting in a booth at a diner. The Pepsi's they ordered are placed on their
table ....

Dan: "So what do you wanna do?" He cracks his can.
They are transported to the 70s in a disco club. One guy has a moustache, one has a
porkchop sideburns, one an afro. They're all in 70s get up holding their Pepsi's (maybe
the cans turned into 70's cans). They are doing sycnchronized expert disco moves like
champions. After a couple beats Bill says:

"How are we doing this?" and cracks his can.

They are now sitting 2 and 2 opposite each other in a limo. 2 guys, 2 girls.

Dan:    Where did Bill and Steve go?

Two girls:     "(In man voices) "We're right here.

Scott: Bill, you 're so hot.




                                                                                     PEP$10000163
They're transported. They land in a library with elevator music playing and without a word
being said in literally 1 second Steve cracks his ....

They land in a planet that only has beautiful women.
Woman: Men?? They do exist. ..

5th guy walks in from off camera . Hey guys sorry I'm late ... goes to open his can.

Everyone yells: NOOOOOOO

Crack-End tag : Wherever the night takes you.
Optional:
They end up at the halftime show, in real life. Linking the TVC to the halftime show.
Looking around amazed and raising their arms in victory.




                                                                                       PEP$10000164
•Proper-sounding, older gentleman narrates, "And now, Pepsi presents:
    15 seconds of Pepsi Dominos.
•Tracking shots to demonstrate a long, snaking line of party-goers at a large house
    (think Beverly Hills bachelor pad) all with Pepsi cans in their hands and ready to
    pop the tabs.
~Camera reaches beginning of line. Man in party attire (think college kid
    in a viking hat) announces, "THREE. TWO. ONE."
•As he speaks into the megaphone we see tight shots of nervous fingers on can tabs.
    and a tight shot of mouth exhaling to keep ca lm.
•Viking hat man concludes, "PEPSI!"
•Cans erupt in brilliant fashion. The perfect cadence is documented by tracking shots
   following the snaking line of bros and bro-ettes around the fancy party pad.
•Final row of tabs pop when suddenly the sound stops. Camera reaches
   a fumbling guy who can 't seem to get the can open. Flustered, announces,
   "I can't get it!"
•Fade to black/logo as entire party erupts in a mixture of laughter, "c'mon man", etc.

Girl walk in frame pops it and pats him on the back or hands him a twist off and pats
him on the back




                                                                                PEPS10000165
Spot takes place at a diving competition.

We hear the announcer. This Chinese diver really is something else.

Chinese diver does a two and a half twist off the spring board into a near perfect entry
with very minimal splash.

Announcer: Team USA really has they're work cut out for them. It's all on Chuck
Donoghue's final dive, the triple back cannonball.

Chuck is an average joe. No real muscle mass. Maybe slightly overweight. He's a hairy
dude in a speedo. Takes a sip of his Pepsi. He does a beautiful springboard jump up and
back on the board and then back up, launchinig off the board into a triple back cannon-
ball.

He enters the water with literally zero splash. Nothing. Just a little noise "bloop."

The place erupts. All his teamates jump in the pool.
The final shot is the whole team on the side of the pool with Chuck in the center. They do
a cooler dump on him in celebration but instead of liquid coming out it's just a bunch of
blue Pepsi cans and ice.




                                                                                        PEPSI0000166
PEPSI0000167
Spot starts with a group of young friends hiking through a jungle. They come up to
the side of a cliff overlooking an amazing waterfall pouring out endless Pepsi.

Friend #1 : (Purposefully silly sounding) We found it! The Pepsi Waterfall of Joy.
Friend#2: (Purposefully silly sounding) Only great things happen here!

They run up to the cliff side to fill up their bottles.

Friend #3 runs up, slips on moss, does a backflip and proceeds to fall down towards the
water below, a 100 foot fall (maybe through a cloud)

As the friend is free falling we cut to the foot of the waterfall.

Two spider monkeys or small chimps are hanging out near the riverbank. A third one comes up,
high fives one of them and plops down next to them and kicks back.

Two cockatoos (one red, one blue) are bobbing and dancing to the joyful music being played .

Maybe some bubbles are floating freely around to add movement and fun (representing the
bubbles of the cola).

Hero flies into frame and slaps into the water with an enormous smack,
completeing the belly flop of the century.




                                                                                               PEPSIOOOO 168
[Quick cuts]
In unison, the three monkeys inhale deeply in horror
Zoom up to the cockatoos who inhale deeply in horror
Zoom up to the friends who inhale deeply in horror
Zoom up to an eagle flying overhead who inhales deeply in horror
Zoom up to aliens who inhale deeply in horror
Zoom up to God who inhales deeply in horror

Cut back to the foot of the waterfall. Hero pops up with a huge grin and a red mark in the shape of a
smiley face

Hero: "That was so refreshing !" or 'That felt amazing!"

[Quick cuts]
God exhales deeply in relief
Zoom down to the aliens who exhale deeply in relief
Zoom down to the eagle who exhales deeply in relief
Zoom down to the friends who exhale deepy in relief
Zoom down to the cockatoos who exhale deeply in relief
Zoom down to the monkeys who exhale deeply in relief

The combined universal exhale creates a gust of wind that bends the trees, blows the bubbles and
tussles our hero's hair.




                                                                                                        PEPSI0000169
PEPSI0000170
Spot starts with a group of young friends hiking through a jungle. They come up to
the side of a cliff overlooking an amazing waterfall pouring out endless Pepsi.

Friend #1 : (Purposefully silly sounding) We found it! The Pepsi Waterfall of Joy.
Friend#2: (Purposefully silly sounding) Only great things happen here!

They run up to the cliff side to fill up their bottles.

Friend #3 runs up, slips on moss, does a backflip and proceeds to fall down towards the
water below, a 100 foot fall (maybe through a cloud)

As the hero is free falling we cut to the foot of the waterfall.

Three frogs sit like humans on the riverbank with slight grins on their faces

A turtle is slowly making his way across the ground and a snail is hitching a ride on his back.

A red butterfly and a blue butterfly are hanging out on a branch .

Bubbles are freely floating around representing the bubbles in the cola.

Hero flies into frame and slaps into the water with an enormous smack, completing the belly flop of the
century.




                                                                                                    PEPSI0000171
[Quick cuts)
The turtle inhales deeply in horror
Zoom up to the snail who inhales deeply in horror but we don't hear anything.
Zoom up to the frogs who in unison inhale deeply in horror
Zoom up to the friends who inhale deeply in horror
Zoom up to an eagle flying overhead who inhales deeply in horror
Zoom up to aliens in space who inhale deeply in horror
Zoom up to God who inhales deeply in horro r

Cut back to the foot of the waterfall. Hero pops up with a huge grin and a red mark in the shape of a smiley
face on his chest visible through his tattered shirt.

Hero: "That was so refreshing!" or "That fe lt amazing!"

[Quick cuts]
God exhales deeply in relief
Zoom down to the aliens who exhale deeply in relief
Zoom down to the eagle who exhales deeply in relief
Zoom down to the friends who exhale deepy in relief
Zoom down to the frogs who exhale deeply in relief
Zoom down to the snail who exhales deeply in relief but again, we don't hear anything
Zoom down to the turtle who exhales deeply in relief

The combined universal exhale creates a gust of wind that bends the trees, blows the bubbles
and tussles our hero's hair.




                                                                                                          PEPSI0000172
PEPSI0000173
Works both with and without tie in with halftime show.

4 guys are sitting in a booth at a diner. The Pepsi's they ordered are placed on their
table .. ..

Dan: "So what do you wanna do?" He cracks his can.
They are transported to the 70s in a disco club. One guy has a moustache, one has a
porkchop sideburns, one an afro. They're all in 70s get up holding their Pepsi's (maybe
the cans turned into 70's cans). They are doing synchronized expert disco moves like
champions. After a couple beats Bill says:

"How are we doing this?" and cracks his can.

They are now sitting 2 and 2 opposite each other in a limo. 2 guys, 2 girls.

Dan:   Where did Bill and Steve go?

Two girls:    (In man voices) "We're right here."

Scott: Bill, you're so hot.




                                                                                     PEPSI0000174
They're transported. They land in a library with elevator music playing and without a word
being said in literally 1 second Steve cracks his ....

They land with camera lights flashing in their face . They are holding one of those giant
winning lottery checks.

The check says "All the money. " They look down at the check super excited.

Friend #5 walks in: Hey guys sorry I'm late what did I miss?
Goes to crack his Pepsi

Everyone: Noooooooooo!!

Crack: Screen goes black. End card.

Optional:
They end up at the halftime show, in real life. Linking the TVC to the halftime show.
Looking around amazed and raising their arms in victory.




                                                                                        PEPSI0000175
Works both with and without tie in with halftime show.

4 guys are sitting in a booth at a diner. The Pepsi's they ordered are placed on their
table ....

Dan: "So what do you wanna do?" He cracks his can.
They are transported to the 70s in a disco club. One guy has a moustache, one has a
porkchop sideburns, one an afro. They're all in 70s get up holding their Pepsi 's (maybe
the cans turned into 70's cans). They are doing synchronized expert disco moves like
champions. After a couple beats Bill says:

"How are we doing this?" and cracks his can.

They are now sitting 2 and 2 opposite each other in a limo. 2 guys, 2 girls.

Dan:   Where did Bill and Steve go?

Two girls:     (In man voices) "We're right here."

Scott: Bill, you 're so hot.




                                                                                     PEPS10000176
They're transported . They land in a library with elevator music playing and without a word
being sa id in literally 1 second Steve cracks his .. ..

They land in a video game as video game heroes
They are jacked, incredibly handsome versions of themselves
with great jaw lines and incredible hair.

One of them levitates in the air with his jetpack
One of them is strutting around in some sweet armor
Another is testing out his super strength punching through walls
One has cute video game princess at his side or is sitting in a rad video game car

Bill: I'm never leaving this place.
Dan: Ever.

Friend 5 walks in as an animated video game character but in normal clothes (not hero
looking): Hey guys, sorry I'm late what did I miss?

Crack: Screen goes black. End card .

Optional:
Th.:>\1 .:>nrf t tn ::~t th.:> h::~lftim.:> c:hnw in r.:>::~l lif.:> I inkinn th.:> T\/r. tn th.:> h::~lftimt:> c:hniAI




                                                                                                                          PEPSI0000177
Alternate to 70s disco:

The friends teleport to a 70s aerobics commercial where they are in blue and red tights
and dancing so awkwardly/working out to ridiculous music. They have perms and afros
and saying things like "work it!" "Feel that burn. " But it's almost as if they can't help them-
selves but say those things and their eyes tell the story of "what the hell is going on
here??"

Alternate to library:

The friends teleport to a rodeo where they are rodeo clowns. Right before one of them
gets hit by a bull he cracks his Pepsi

The friends teleport to the running of the bulls. They look back at the oncoming bulls and
start running like crazy. When the bulls are right on them Dan yells "crack it Steve!"




                                                                                          PEP$10000178
